ORDER

PER CURIAM
Ronald Lewis (Claimant) appeals the decision by the Labor and Industrial Relations Commission (Commission) that denied him unemployment compensation because the Commission concluded Claimant *883voluntarily left employment. We have reviewed the briefs of the parties and-the record on appeal, and we conclude the Commission’s decision is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential valué. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed. Mo. R. Civ. P. 84.16(b) (2015).